89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Alan KALLEVIG, Appellant,v.UNITED STATES of America, Internal Revenue Service, Appellee.
No. 95-3118.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1996.Filed May 10, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Kallevig appeals from the district court's1 affirmance of the bankruptcy court's2 allowance of a claim the Internal Revenue Service filed against his bankruptcy estate.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The HONORABLE JAMES M. ROSENBAUM, United States District Judge for the District of Minnesota


2
 The HONORABLE ROBERT J. KRESSEL, United States Bankruptcy Judge for the District of Minnesota